Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final Office Action on the merits in response to election filed by Applicant on June 07, 2011. Claims 1-14 are elected without traverse and examined below. Claims 15-20 are withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2018 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. US2018/0074086 (“Moore”) in view of Huber et al. US2017/0217460 (“Huber”).

Regarding claim(s) 1, 8. Moore discloses a system and method for preventing collisions in a linear drive system, comprising: 
a track including a plurality of track segments; a plurality of movers operative to travel along the track (abstract, e.g. The vehicles are independently routable along a track system); 
a position feedback system operative to generate a plurality of position feedback signals, wherein each position feedback signal corresponds to a location of one of the plurality of movers along the track (para. 109, e.g. to FIG. 9, the control system 62 can include a vehicle position controller 104,); 
a controller operative to: receive the plurality of position feedback signals, determine a vehicle length for each of the plurality of movers as a function of the location along the track at which the mover is located, wherein the vehicle length varies for each of the plurality of movers as the mover travels along the track (para. 66, para. 126, para. 131,  e.g. attributes may include values related to the dimensions of a container or any part or parts thereof, values related to the mass of one or more parts of the product at one or more stages of completion including the finished product, fill quantity or level, or additional attributes similar to those previously or subsequently described such as a front label type and a back label type.), 
determine a first position, the first position corresponding to a location of a first mover along the track as determined from the plurality of position feedback signals, determine a second position, the second position corresponding to a location of a second mover as determined from the plurality of position feedback signals (para. 74, para. 90, para. 109, e.g. The vehicle position controller 104 can include a positioning module 110 and an anti -collision module 112. The positioning module 110 can facilitate positioning of the vehicles 24 at designated locations along the track 22. Each of the vehicles 24 can have a unique identifier associated with it (uniqueness only needs to be relative to the other vehicles on the track) and with which the vehicle positioning module 110 can identify it. As will be described in further detail below, the vehicle position controller 104 can receive desired location coordinates from the track system controller 108 for the vehicles 24. The vehicle position controller 104 can move the vehicles 24 along the track 22 based upon the location coordinates for each vehicle 24)
	Moore does not explicitly disclose stop travel of the second mover when a distance along the track between the second position and the first position is less than or equal to a sum of the vehicle length for the first mover and the vehicle length for the second mover.
	Huber teaches another linear drive system and method specifically stop travel of the second mover when a distance along the track between the second position and the first position is less than or equal to a sum of the vehicle length for the first mover and the vehicle length for the second mover (para. 11, para. 13, para. 17, para. 43, para. 44, e.g. the first transport unit and for the second transport unit, on the basis of the knowledge of the cinematic implementation of the respective stopping maneuver, a respective stopping point or a stopping distance are calculated and these are compared, in order to determine if the first and second transport units get too close to each other.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Moore by incorporating the applied teaching of minimum stopping distance as taught by Huber to reduce the risk of vehicle collision.
	
Regarding claim(s) 2, 9. Moore in view of Huber further teaches wherein each of the plurality of movers includes a first vehicle length and a second length, the first vehicle length corresponding to a distance along the track in a first direction and the second vehicle length corresponding to a distance along the track in a second direction (Huber: para. 13. the first transport unit and for the second transport unit, on the basis of the knowledge of the cinematic implementation of the respective stopping maneuver, a respective stopping point or a stopping distance are calculated and these are compared, in order to determine if the first and second transport units get too close to each other.)

Regarding claim(s) 3, 10. Moore discloses each of the plurality of track segments includes a segment controller, the segment controller is the controller for the track segment, and the segment controller is operative to identify the first mover and the second mover located along the corresponding track segment (FIG. 1 shows one non-limiting embodiment of an arrangement of unit operation stations on the secondary transport portions 78). 

Regarding claim(s) 4, 11. Moore discloses wherein each segment controller includes a memory device operative to store a lookup table and the lookup table defines the vehicle length for each of the (para. 201, e.g. the product scheduling controller 106 can assign a container type, a closure type, a fluent material type, a decoration type, and a route for each empty vehicle 24 identified by the track system controller 108.). 

Regarding claim(s) 5, 12. Moore discloses wherein each segment controller includes a memory device operative to store a geometry of each of the plurality of movers and a geometry of the corresponding track segment and wherein each segment controller is further operative to determine the vehicle length for each of the plurality of movers as a function of the geometry of the mover and of the geometry of the corresponding track segment (para. 201, Other finished product attributes may include values related to the dimensions of a container or any part or parts thereof, values related to the mass of one or more parts of the product at one or more stages of completion including the finished product, fill quantity or level, or additional attributes similar to those previously or subsequently described such as a front label type and a back label type.)

Regarding claim(s) 6, 13. Moore discloses each track segment is divided into a plurality of blocks along a length of the track segment, the segment controller is further operative to: assign at least one of the plurality of blocks to each of the plurality of movers located along the corresponding track segment, wherein each of the at least one of the plurality of blocks is assignable to only one of the plurality of movers; and stop travel on the second mover when a distance between the second position and one of the plurality of blocks assigned to the first mover is less than or equal to the vehicle length of the second vehicle (para. 131, para. 132, e.g. The unit transport segments 91 in the embodiment shown in FIG. 1 can have the appearance of rungs on a ladder. The unit transport segments 91 can have a length that is sufficient to simultaneously accommodate a plurality of vehicles 24. The different unit transport segments 91 can have the same lengths, or alternatively, different lengths. As such, multiple vehicles 24 can be queued on the unit transport segments 91 awaiting delivery to the associated unit operation station 84, 86, 88, 90. Of course, vehicles can also wait on the side rails of the ladder-like structures, but in some cases, this may lead to vehicles blocking other vehicles from reaching downstream unit transport segments 91.)

Regarding claim(s) 7, 14. Moore discloses wherein each of the plurality of blocks within the vehicle length of one of the plurality of movers is assigned to that mover (para. 131, para. 132). 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 5712722706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/
Primary Examiner, Art Unit 3669